DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey J. Lotspeich on 12/22/2021.
The application has been amended as follows: 
	In the claims:
1. (Currently amended) A method for performing, by a user equipment (UE), transmission via only a primary path in a wireless communication system, the method comprising: 
receiving a message for configuring a split bearer, from a base station (BS), 
wherein the message includes apacket data convergence protocol (PDCP) configuration for a master BS, a PDCP configuration for a secondary BS, aradio link control (RLC) bearer configuration for a master cell group (MCG), a RLC bearer configuration for a secondary cell group (SCG), a threshold 
wherein the RLC bearer configuration for the MCG includes RLC and logical channel configurations for the MCG, and 
wherein the RLC bearer configuration for the SCG includes RLC and logical channel configurations for the SCG; 
configuring the split bearer, which has multiple L2 entities for both the MCG and the SCG; 
based on a transition of the UE from a first state to a second state, reconfiguring the primary path of the split bearer autonomously; and 
performing the transmission via only the primary path of the split bearer, 
wherein the primary path is related toa second layer (L2) entity for the MCG. 

3. (Currently amended) The method of claim 1, wherein the first state is aradio resource control (RRC) connected state (RRC_CONNECTED) , and the second state is a RRC inactive state (RRC_INACTIVE).

11. (Currently amended) A method for receiving, by a base station (BS), a data via only a primary path in a wireless communication system, the method comprising: 
second layer (L2) entities for both a master cell group (MCG) and a secondary cell group (SCG), to a user equipment (UE), 
wherein the message includes apacket data convergence protocol (PDCP) configuration for a master BS, a PDCP configuration for a secondary BS, a RLC bearer configuration for a master cell group (MCG), aradio link control (RLC) bearer configuration for a secondary cell group (SCG), a threshold for uplink data split, and information related to the primary path for uplink data transmission, 
wherein the RLC bearer configuration for the MCG includes RLC and logical channel configurations for the MCG, and 
wherein the RLC bearer configuration for the SCG includes RLC and logical channel configurations for the SCG; and 
receiving the data via only the primary path of the split bearer, from the UE, 
wherein the primary path of the split bearer is reconfigured by the UE autonomously, based on a transition of a state of the UE from a first state to a second state, and 
wherein the primary path is related to an L2 entity for the MCG.

12. (Currently amended) The method of claim 11, wherein a configuration related to the SCG 1s not released, based on the transition of the state of the UE from the first state to the second state.

one or more memories storing instructions; 
one or more transceivers; and 
one or more processors connected to the one or more memories and the one or more transceivers, wherein the one or more processors execute the instructions to: 
receive a message for configuring a split bearer, from a base station (BS), 
wherein the message includes apacket data convergence protocol (PDCP) configuration for a master BS, a PDCP configuration for a secondary BS, aradio link control (RLC) bearer configuration for a master cell group (MCG), a RLC bearer configuration for a secondary cell group (SCG), a threshold for uplink data split, and information related to the primary path for uplink data transmission, 
wherein the RLC bearer configuration for the MCG includes RLC and logical channel configurations for the MCG, and 
wherein the RLC bearer configuration for the SCG includes RLC and logical channel configurations for the SCG; 
configure the split bearer, which has multiple L2 entities for both the MCG and the SCG; 
based on a transition of the UE from a first state to a second state, reconfigure the primary path of the split bearer autonomously; and 
perform the transmission via only the primary path of the split bearer, 
a second layer (L2) entity for the MCG.

15. (Currently amended) The processor of claim 13, wherein the first state is aradio resource control (RRC) connected state (RRC_CONNECTED) , and the second state is a RRC inactive state (RRC_INACTIVE).


Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 11, and 13, generally, none of the prior art references of record, including, but not limited to: non-patent literature (3GPP TSG-RAN WG2 #100, R2-1713773), (hereinafter, called "NPL-73"), US_20180083688_A1_Agiwal, US_20210297899_A1_Baek, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art NPL-73 discloses re-configure SCG or MCG split bearers when the UE transits from RRC connected state to RRC inactive state (NPL-73, page 2, figures 1(a), 1(b), and table 1).
Prior art Agiwal discloses a UE receives a signaling message from a gNodeB, determines whether the signaling message includes control information comprising one of a PDCP re-establish indication and a security key change indication, and performs the at least one operation for at least one data radio bearer based on the determination (Agiwal figure 3).
Prior art Baek discloses a UE receiving a packet duplication configuration for a radio bearer, through a radio resource control (RRC) message, from a base station; determining whether each of a plurality of radio link control (RLC) entities is configured to be used for uplink packet duplication transmission; and performing, when packet duplication transmission is activated, packet duplication transmission by using a RLC entity set to be used for uplink packet duplication transmission. And, the information about the RLC entity to be used for the uplink packet duplication transmission may include at least one of a list of the RLC entities to be used for the uplink packet duplication transmission, an ID of the RLC entity, a logical channel ID, or a combination of a logical channel ID and a cell group ID. (Baek figures 4, 12, paragraphs, 46, 77, 89).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “wherein the message includes a PDCP packet data convergence protocol (PDCP) configuration for a master BS, a PDCP configuration for a secondary BS, a RLC radio link control (RLC) bearer configuration for a master cell group (MCG), a RLC bearer configuration for a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471